DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  The opening parenthesis in line 17, "relative to the actuating device (and/or the mould support" should be removed and changed to "relative to the actuating device and/or the mould support".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the cam roller" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 4 nor claim 1 has established the apparatus comprises a cam roller.  Hence, it is unclear how the actuating device is advanced in such a way 
Claim 4 recites the limitation "the blow moulding wheel" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 4 nor claim 1 has established the apparatus comprises a blow moulding wheel.  It is unclear whether “the blow moulding wheel” refers to the movable carrier referenced in claim 1 or is a separate and distinct component.  For examination purposes, “the blow moulding wheel” is interpreted to refer to the movable carrier of claim 1.
Claim 5 recites the limitation "the cam piece of the first actuatin" in lines .  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 5 nor claims 1 and 3 has established the apparatus comprises a cam roller.  For examination purposes, claim 5 will be interpreted to read “a cam piece of the first actuating device”.
Claim 5 recites the limitation "the cam roller" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 5 nor claims 1 and 3 has established the first actuating device comprises a cam piece.  Hence, it is unclear how the cam piece can be advanced into the movement path of the cam roller.  For examination purposes, Examiner has interpreted the inclusion and location of a cam roller to the best of one’s knowledge.
Claims 6-7 recite the limitation "the cam roller" in line.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 6 or 7 nor claim 1 has established the apparatus comprises a cam roller.  It is unclear how the second actuating device 
Claim 8 recites the limitation "the blow moulding wheel" in line.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 8 nor claim 1 has established the apparatus comprises a blow moulding wheel.  It is unclear whether “the blow moulding wheel” refers to the movable carrier referenced in claim 1 or is a separate and distinct component.  For examination purposes, “the blow moulding wheel” is interpreted to refer to the movable carrier of claim 1.
Claim 9 recites the limitation “positioning of the actuation device” in line 1.  It is unclear whether the actuation device is referring to the first actuation device, the second actuation device, or the first and second actuation device of claim 1.  For examination purpose the actuation device is interpreted to be either the first or second actuation device referenced in claim 1.
Claim 9 recites the limitation “from the first position into the second position” in line 2.  It is unclear whether the first position and the second position refers to the latching/unlatching of the first actuation device or the open/close position of the second actuation device or both the latching/unlatching and the open/close positions (reference claim 12 which properly establishes what a first and second position comprises).  For examination purposes, the first 
Regarding claim 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the limitation follow said phrase will not be considered; specifically “in particular a rotary movement of the carrier”.
Claim 11 recites the limitation “is unlatched before the change positon is reached” in lines 2-3.  However, neither claim 11 nor claim 1 has established a change position.  For examination purposes claim 11 is interpreted to depend on claim 2, which references a change position.
Regarding claim 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the limitation follow said phrase will not be considered; specifically “preferably fully automatic”.
Regarding claim 20, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the limitation follow said phrase will not be considered; specifically “in particular a changing robot”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voth (US 2012/0225158 A1) .
Regarding claim 15, Voth teaches an apparatus (Figures 1-2) for transforming plastic parisons into plastic containers (paragraph 0005), wherein the apparatus has a movable carrier (26 in Figure 2), on which a plurality of transforming stations (moulding stations 8) are arranged for transforming plastic parisons into plastic containers (paragraph 0043, are used to expand the plastic preforms into containers), and these transforming stations 5each have at least two mould supports (carrier parts 6a, 6b) on which blow mould parts are arranged (4a, 4b), wherein these blow mould parts are components of a blow mould and form a hollow space within which the plastic parisons can be expanded into the plastic containers (Figure 5; paragraph 0057, a blow mould or corresponding blow mould halves are arranged) by application of a flowable medium and wherein these two mould supports are pivotable with respect to one another for opening and closing the blow mould (paragraph 0057, are pivotable relative to each other, in order to open or close the molding station) and wherein the transforming stations have 10a latching mechanism (locking mechanism 60) which is configured to latch the two mould supports at least at times to one another in such a way that an opening movement of the blow used for locking the blow mould carrier parts and thus also the blow moulds during the actual expansion process), a first actuating device is provided (68 in Figure 4), which effects a latching and/or unlatching of the latching mechanism (paragraph 0060, used to ensure that the locking mechanism can latch into a locked position during operation), and a second actuating device is provided (66 in Figure 8, 63 in Figure 9, 62 in Figure 10; 66 in Figure 15) which brings the mould support into an open and/or closed position (paragraphs 0067, 0069, 0073, 0079).  Furthermore the mould support can be brought into an open and/or closed position by a movement of the transforming station relative to the actuating device (paragraph 0079, corresponding guide cam can be connected to the base frame…the pivot movement of the locking shaft is generated in this way).
Claim 15 additionally recites the limitations “wherein a changing operation of the apparatus is provided, in which at least components of the blow mould are changed” and “before or while a changing 15operation is carried out”.  However, it is noted the changing operation of the blow mould components pertains to the specific way the apparatus is operated; this is intended use of the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Voth teaches all the structural limitations of claim 15.

Regarding claim 18, Voth further teaches the latching mechanism can be latched again by a movement of the transforming station relative to the actuating device (Figures 8-10; paragraph 0079, corresponding guide cam can be connected to the base frame…the pivot movement of the locking shaft is generated in this way).  Regarding the limitation “wherein in or after the changing operation of the 30apparatus the latching mechanism can be latched”, it is noted the timing of a changing operation pertains to the specific way the apparatus is operated; this is intended use of the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Voth teaches all the structural limitations of claim 18.
Regarding claim 19, Voth further teaches the actuating element is configured in such a way that it also effects latching of the latching mechanism by mechanical contact with the 35element of the transforming station (Figures 6-10 and 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Voth, in view of Duclos (US 2011/0059197 A1).
Regarding claim 1, Voth (US 2012/0225158 A1) teaches a method for operating an apparatus for transforming plastic parisons into plastic 5containers (Figures 1-2, paragraph 0005), wherein the apparatus has a movable carrier (26 in Figure 2), on which a plurality of transforming stations (moulding stations 8) are arranged for transforming plastic parisons into plastic containers (paragraph 0043, are used to expand the plastic preforms into containers), and these transforming stations each have at least two mould supports (carrier parts 6a, 6b) on which blow mould parts are arranged (4a, 4b), wherein these blow mould parts are components of a blow mould and form a hollow space within which the plastic parisons can be expanded into the plastic containers (Figure 5; paragraph 0057, a blow mould or corresponding blow mould halves are arranged) 10by application of a flowable medium and wherein these two mould supports are pivotable with respect to one another for opening and closing the blow mould (paragraph 0057, are pivotable relative to each other, in order to open or close the molding station) and wherein furthermore the transforming stations have a latching mechanism (locking mechanism 60) which is configured to latch the two mould supports at used for locking the blow mould carrier parts and thus also the blow moulds during the actual expansion process), 
a first actuating device is provided (68 in Figure 4), which effects an unlatching and/or latching of the latching mechanism (paragraph 0060, used to ensure that the locking mechanism can latch into a locked position during operation), and 
a second actuating device is provided (66 in Figure 8, 63 in Figure 9, 62 in Figure 10; 66 in Figure 15) which brings the mould support into an open and/or closed position (paragraphs 0067, 0069, 0073, 0079), 
wherein at least one of the operations initiated and/or carried out by the actuating devices is initiated and/or carried out by a rotary movement of the carrier 20relative to the actuating device (paragraph 0079, corresponding guide cam cab be connected to the base frame…the pivot movement of the locking shaft is generated in this way).
Voth teaches all the elements of claim 1 as discussed above but does not teach a changing operation of the apparatus is 15provided, in which at least components of the blow mould are changed.
Duclos teaches a method for operating an apparatus (Figure 1) for manufacturing containers from parisons (preforms 14).  The apparatus comprises a movable carrier (carousel 22), on which a plurality of transforming stations (moulding units 24) are arranged, each transforming station having at least two mold supports (mould holders 26) on which blow mould parts are arranged (mould 72 in Figure 3). The blow mould parts are components of a blow mould and form a hollow space within which the parisons can be expanded into the at least two molding elements each equipped with a half-cavity).  The10. two mould supports are pivotable with respect to one another for opening and closing the blow mould (paragraphs 0073-0074) and have a latching mechanism (locking means 54) which is suitable and intended to latch the two mould supports.  Duclos further teaches changing the moulds (e.g. a changing operation, in which at least components of the blow mould are changed) to allow manufacturing containers of different shapes and/or sizes or for replacement due to wear/damage (paragraphs 0019, 0043, 0046).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Voth to provide a changing operation to change components of the blow mould, as taught by Duclos, to allow manufacturing containers of different shapes and/or sizes or for replacement due to wear/damage.  This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 2, Voth, in view of Duclos, teaches all the elements of claim 1 as discussed above but does not teach at least at least one of the operations initiated and/or carried out by the actuating devices is initiated and/or carried out during a shutdown of the carrier.  However, Duclos does disclose the decelerating the movable carrier (carousel 22 in Figure 1 of Duclos) to a standstill (paragraphs 0251-0252) to allow removing and changing the mould (paragraphs 0240) by actuating the locking device (50 in Figure 3, paragraphs 0242-0243).  As Voth also discloses the first and second actuators enable latching/unlatching and opening/closing of the mould supports (paragraphs 0060, 0067 of Voth), it would have been 
Regarding claim 3, Voth, in view of Duclos, further teaches wherein the transforming station is transported into a change position (mould holders 26 Figure 3 of Duclos; paragraph 0110), and in this change position at least components of the blow mould are changed (paragraph 0257 of Duclos, mould holders are in the open position to permit access to the mould that has to be changed).
Regarding claim 4, Voth, in view of Duclos, further teaches the first actuating device is advanced before or during a changing operation (paragraph 0257 of Duclos, mould holders are in the open position to permit access to the mould that has to be changed; paragraphs 0060, 0067 of Voth, the first actuator enables latching/unlatching of the mould supports) but does not teach the first actuating device is advanced into the movement path of the [*a] cam roller, in such a way that the latching mechanism is latched and/or unlatched by a rotary movement of the blow moulding wheel [*carrier] relative to the actuating device.  However, the use of cam rollers or cam components is well known and conventional in the art for the same purpose as claimed (e.g. latching/unlatching).  Voth discloses the providing the machine with stationary and guide cams for opening and closing the mould supports (paragraph 0058-0059, a guide cam for opening and closing mechanism…movement is generated by a stationary cam fixed to the basic structure of the machine).  Furthermore, in light of the discussion in Section 5 above, wherein Applicant has omitted said cam roller, absent a showing of unexpected results, it would have been obvious for one of ordinary skill in the art to have provided a cam roller or 
Regarding claim 5, Voth, in view of Duclos, teaches all the elements of claim 3 as discussed above but does not teach the [*a] cam piece of the first actuating device can18 be advanced pneumatically into the movement path of the cam roller.  However, Voth discloses driving or pivoting components by means or motorized, hydraulic and/or pneumatic means (paragraph 0023 of Voth).  Absent a showing of unexpected results, it would have been obvious for one of ordinary skill in the art before at the time of filing to drive the first actuating device pneumatically with a reasonable expectation of predictable results, as said driving means is customary in the art, as disclosed by Voth.
Regarding claims 6 and 7, Voth, in view of Duclos, teaches all the elements of claim 1 as discussed above but does not teach the second actuating device is in engagement with the [*a] cam roller during the changing operation in a position corresponding to the open position of the mould support nor can assume a second position corresponding to a closed position of the mould support.  However, as discussed in Voth, the use of cam rollers or cam components is well known and conventional in the art for the same purpose as claimed (e.g. opening/closing).  Voth discloses the providing the machine with stationary and guide cams for opening and closing the mould supports (paragraph 0058-0059 of Voth, a guide cam for opening and closing mechanism…movement is generated by a stationary cam fixed to the basic structure of the machine).  Furthermore, in light of the discussion in Section 9 above, wherein Applicant has omitted said cam roller, absent a showing of unexpected results, it would have been obvious for one of ordinary skill in the art to have provided a cam roller or cam component to engage 
Regarding claim 8, Voth, in view of Duclos, further teaches the open position of the mould support corresponds to a position in which the blow moulding wheel [*movable carrier] is stationary (paragraphs 0240, 0251-0252 of Duclos, carousel is brought to a standstill to allow open the mould supports to change the mould).
Regarding claim 9, Voth, in view of Duclos, teaches all the elements of claim 1 as discussed above but does not teach the positioning of the actuating device is driven 15pneumatically from the first position into the second position and vice versa.  However, Voth discloses driving or pivoting components by means or motorized, hydraulic and/or pneumatic means (paragraph 0023 of Voth).  Absent a showing of unexpected results, it would have been obvious for one of ordinary skill in the art before at the time of filing to drive the actuating device pneumatically with a reasonable expectation of predictable results, as said driving means is customary in the art, as disclosed by Voth.
Regarding claim 10, Voth, in view of Duclos, further teaches the transforming station is moved by a movement of the carrier (paragraph 0012 of Voth, the moulding stations are transported along a circular path) and at least the latching mechanism is unlatched by this movement (Figure 15, paragraph 0079 of Voth, corresponding guide cam can be connected to the base frame…In the case of a rotation of the carousel, the pivot movement of the locking shaft is generated in this way).
Regarding claim 11, Voth, in view of Duclos, teaches all the elements of claim 1 [*3] as discussed above but does not teach the latching mechanism is unlatched before the change 
Regarding claim 12, Voth, in view of Duclos, further teaches the actuating 25device has an actuating element which is movable between a first position and a second position, wherein in at least one of the two positions this actuating element effects an unlatching of the latching mechanism by mechanical contact with at least one element of the transforming station (Figure 15, paragraph 0079 of Voth, corresponding guide cam can be connected to the base frame…In the case of a rotation of the carousel, the pivot movement of the locking shaft is generated in this way).
Regarding claim 13, Voth, in view of Duclos, further teaches latching of the latching mechanism is effected again by a further movement of the transforming station (paragraphs 0009, 0079, in the case of rotation of the carousel, the pivot movement of the locking shaft is generated in this way).
Regarding claim 14, Voth, in view of Duclos, teaches all the elements of claim 1 as discussed above but does not teach the changing of the blow moulds is carried out by a semi-automatic mould change 35robot and/or handling manipulator.  However, as Duclos discloses the manually changing of the blow moulds (paragraphs 0023 of Duclos), the use of a robot or handling manipulator amounts to automating a manual activity.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Voth, in view of Duclos and Pasquier (US 2012/0161349 A1).
Regarding claim 20, Voth teaches all the elements of claim 16 as discussed above but does not teach the apparatus has a changing device which is configured to demount blow mould parts from the blow mould support parts.
Duclos teaches an apparatus (Figure 1) for manufacturing containers from parisons (preforms 14).  The apparatus comprises a movable carrier (carousel 22), on which a plurality of transforming stations (moulding units 24) are arranged, each transforming station having at least two mold supports (mould holders 26) on which blow mould parts are arranged (mould 72 in Figure 3).  The10. two mould supports are pivotable with respect to one another for opening and closing the blow mould (paragraphs 0073-0074) and have a latching mechanism (locking means 54) which is suitable and intended to latch the two mould supports.  Duclos further a changing operation, in which at least components of the blow mould are changed) to allow manufacturing containers of different shapes and/or sizes or for replacement due to wear/damage (paragraphs 0019, 0043, 0046).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Voth to provide a changing operation to change components of the blow mould, as taught by Duclos, to allow manufacturing containers of different shapes and/or sizes or for replacement due to wear/damage.  This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Pasquier teaches a method and apparatus (Figures 1 and 10) for manufacturing containers from parisons (preforms 14).  The apparatus comprises a robot or manipulator (paragraphs 0323, 0411) to mount and demount a subassembly (e.g. mould parts) from the mould carriers.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Voth/Duclos and provided a changing device to demount blow mould parts from the blow mould support parts since Pasquier provides a suitable means for achieving the desired goal of changing blow mould parts. This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Finger (US 2015/0145180 A1) discloses a blow moulding machine comprising a mould changing device
Litzenberg (US 2010/0203185 A1) discloses the use of cam rollers to locking/unlocking and opening/closing mould holders of a blow mould apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        11/19/2021

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715